DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: the term “trip” should be added between –round- and –times- at the end of line 2, beginning of line 3.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to the final rejection have been considered and an updated prior art rejection in response to the claim amendments is included below. Since Applicant’s remarks relied upon application of the Cunningham reference and Cunningham is not cited herein, the remarks are rendered moot in light of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7, 9-12, 14, 21, 23-25, 28, 30-31 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wangler (US 5,793,491).
Claim 7: Wangler teaches a scanning laser projector comprising: 
a laser light source [fig. 3 laser diodes 202]; 
a scanning mirror to reflect light pulses from the laser light source [fig. 3 polygon 302]; 
first and second photodetectors to detect reflections of the light pulses that reflect off a target [fig. 3 silicon APD receivers 400]; 
a time-of-flight measurement circuit to measure two round trip times-of-flight of the light pulses, wherein the two round trip times-of-flight of the light pulses comprise a first round trip time-of-flight from the laser light source to the target to the first photodetector and a second round trip time-of-flight from the laser light source to the target to the second photodetector [illustrated by fig. 1 and fig. 3 wherein the TOF of first and second beams 106 and 110 are measured in order to determine range to vehicle 104]; and 
a distance determination circuit to determine a distance to the target based at least in part on the two round trip times-of-flight, a scanning mirror angle corresponding to the two round trip times-of-flight, and a distance between the scanning mirror and the first photodetector [fig. 3 range counter 416 yields analog range data which is output to range processor 502 which reads real-time range data. The scanning mirror angle and distance between scanning mirror and photodetector is inherently part of the time of flight range calculation, since TOF begins when light is emitted and ends when light is received. Scanning mirror angle of each facet of polygon 302 is illustrated in fig. 5 and affects the beams 106 and 110 direction for TOF calculation.].

Claim 21: Wangler teaches a scanning laser device comprising: 

a scanning mirror to scan the laser light pulses from a first location to a field of view [fig. 3 polygon 302]; 
a first photodetector to detect reflections of the laser light pulses that reflect off a target in the field of view and are received at a second location [fig. 3 one of the silicon APD receivers 400]; 
a second photodetector to detect reflections of the laser light pulses that reflect off the target in the field of view and are received at a third location [fig. 3 the other of the silicon APD receivers 400]; 
a time-of-flight measurement circuit to measure a first round trip time-of-flight of a laser light pulse from the laser light source to the target to the first photodetector and to measure a second round trip time-of-flight of the laser light pulse from the laser light source to the target to the second photodetector [illustrated by fig. 1 and fig. 3 wherein the TOF of first and second beams 106 and 110 are measured in order to determine range to vehicle 104]; and 
a distance determination circuit to determine a distance to the target based at least in part on the first round trip time-of-flight, the second round trip time-of-flight, a scanning mirror angle corresponding to the laser light pulse, and a distance between the scanning mirror and the first photodetector [fig. 3 range counter 416 yields analog range data which is output to range processor 502 which reads real-time range data. The scanning mirror angle and distance between scanning mirror and photodetector is inherently part of the time of flight range calculation, since TOF begins when light is emitted and ends when light is received. Scanning mirror angle of each facet of polygon 302 is illustrated in fig. 5 and affects the beams 106 and 110 direction for TOF calculation].

Claims 9, 10, 11, and 28: Wherein the claims describe a positional relationship between or among one or more photodetectors and the scanning mirror, Wangler teaches at least wherein the 

Claim 12: Wangler teaches the distance determination circuit comprises a look up table [col 10, line 42-46 and see explanation from claim 23].

Claims 14, 31: Wangler teaches the light pulses are infrared laser light pulses [col 1, line 50-52 teaches infrared laser pulses].

Claim 23: Wangler teaches providing range measurement correction signals for processing against a database of vehicle characteristics for the purpose of classifying measured vehicles. Since a match between the database and the corrected signals yields classification of an object, it follows that the corrected signal values are stored in the database as disclosed (corresponding to a first lookup table) [col 10, line 42-46].

Claims 24, 25: Following the rejection of claim 23, Wangler further teaches that range and sensor angle data is stored and processed with respect to a timing signal. The processed data includes the corrected data for classification resulting in a three dimensional shape profile, including range, of a vehicle which is compared to predetermined vehicle shapes for classification (corresponding to a second lookup table) [col 4, line 18-26].

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491) in view of Dyer (US 2013/0208257).
Claim 13: Wangler explicitly lacks, but Dyer teaches the distance determination circuit is configured to sort a pulse receive order based on output of the look-up table [0029 teaches that multiple distances can be determined simultaneously when multiple objects are detected. One of ordinary skill would thus find obvious the need for a reception order in order to keep time of flight and corresponding distance values organized and accurate].
It would be obvious to combine the reference teachings for the purpose of correlating time of flight values to distance values, especially in situations where multiple values are to be determined at the same time [Dyer: 0029].

s 15, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491) in view of Xue (US 2013/0107000).
Claims 15, 32: Wangler explicitly lacks, but Xue teaches a second laser light source to create visible laser light, wherein the visible laser light is modulated to create an image as the visible laser light is reflected off the scanning mirror [0053-0057 teach emitting from different sources, visible light and IR light, wherein the visible light is used to create video content images].
It would be obvious to combine the teachings of Wangler and Xue as cited herein for the purpose of determining time of flight by the time difference between cross points in multiple paths [Xue: 0046].

Claims 8, 22, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491).
Claims 8, 22: Wangler teaches performing a time walk correction to account for range measurement error and to provide a corrected range signal used with a respective angle signal provided by shaft encoder for providing a cosine correction in the scanning plane and results in a range data set representative of a sensed surface. While Wangler explicitly lacks teaching of a proportional correction factor as defined by the claims, a person of ordinary skill in the art would find obvious that the ratio of values can be determined by Wangler upon consideration of the correction values determined by with respect to the time of flight and angular values as described [at least col 10, line 42-46].

Claim 27: Wangler teaches a mirror drive circuit, the mirror drive circuit providing a drive signal to control angular motion of the scanning mirror, and wherein the mirror drive circuit further provides a signal representing the scanning mirror angle [embodiment of col 4, line 8-17.].
A person of ordinary skill in the art would find obvious the combination of embodiments cited herein for the purpose of storing and processing the range and sensor angle data for a scanned cycle associated with a timing signal for further processing to create a three dimensional shape profile of the object being scanned [Wangler: col 4, line 18-26].

Claim 29: Wangler teaches that the scanning mirror, first photodetector and second photodetector are non-collinear at some angle, illustrated in fig. 3. While a specific 90 degree angle is not explicitly disclosed by Wangler, a person of ordinary skill in the art would find obvious that determining an optimum angular displacement among system components would be within an ordinary level of skill in the art. Rearranging parts by modifying the angular displacement of the scanning mirror and the photodetectors would not render the system of Wangler unable to perform its intended purpose. In fact, modification of such an angle would still allow mirrors 305 to direct light from the scanner to the photodiodes. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491) in view of Lakshmanamurthy (US 2005/0273564).
Wangler teaches the second look up table from the rejection of claim 25. 
Wangler explicitly lacks, but Lakshmanamurthy teaches a bounds checking circuit to resort signals received out of order [0073].
It would be obvious to combine the references cited herein for the purpose of ensuring that each signal input corresponds to a respective signal output for accurate information retrieval from each signal [Lakshmanamurthy: 0073].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/               Primary Examiner, Art Unit 3645                                                                                                                                                                                         CE